                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE



Robert Newell

       v.                                                   Civil No. 17-cv-250-LM
                                                            Opinion No. 2019 DNH 139
Atrium Medical Corporation,
Maquet Cardiovascular US
Sales, LLC, and Getinge AB



In re: Atrium Medical Corp.
C-QUR Mesh Products Liability
Litigation (MDL No. 2753)


                                           ORDER

       Robert Newell brings suit against Atrium Medical Corporation (“Atrium”), a medical

device company that manufactured and sold C-QUR mesh, and two related companies, Maquet

Cardiovascular US Sales, LLC (“Maquet”) and Getinge AB (“Getinge”), alleging product

liability claims, breach of warranties claims, and violation of consumer protection laws.

Newell’s suit is part of a multi-district litigation (“MDL”) proceeding involving claims that C-

QUR mesh was, among other things, defective and unreasonably dangerous and caused injury

when surgically implanted for hernia repair. This case was selected in the MDL proceeding for

the Initial Discovery Pool, making it a bellwether case. Defendants Atrium and Maquet move to

dismiss on a variety of grounds.1 Newell objects.




       1   Getinge has filed a separate motion to dismiss in the main MDL case contending that
the court lacks personal jurisdiction over it. That motion remains pending. Getinge does not join
in the instant motion.
                                   STANDARD OF REVIEW

       Under Rule 12(b)(6), the court must accept the factual allegations in the complaint as

true, construe reasonable inferences in the plaintiff’s favor, and “determine whether the factual

allegations in the plaintiff’s complaint set forth a plausible claim upon which relief may be

granted.” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (internal quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                        BACKGROUND

       Newell is a resident of Maine. On May 21, 2015, Newell had a surgical procedure at

Bridgton Hospital in Bridgton, Maine, to repair an umbilical hernia. His physician used a piece

of C-QUR V-Patch mesh for the procedure. In August 2015, Newell again went to Bridgton

Hospital because the surgical wound was severely infected, and an abscess had formed. When

the wound was opened, his physician found that a sinus tract had formed to the mesh and that the

mesh was only partially incorporated. The mesh was removed.

       Atrium, which designed, marketed, and sold the C-QUR mesh that was implanted into

Newell, is located in New Hampshire. Maquet is located in New Jersey, and Getinge is a

Swedish corporation. Newell alleges that Maquet and Getinge are responsible for Atrium’s

actions and exercised control over Atrium with respect to oversight and compliance with

applicable safety standards.

       Newell alleges, among other things, that defendants designed, manufactured, marketed,

and sold C-QUR mesh to be used by surgeons for hernia repair. C-QUR mesh was intended to




                                                 2
be permanently implanted for those repairs, and defendants represented that C-QUR mesh was

safe and effective for that purpose. Newell further alleges that C-QUR mesh was not safe or

effective for its intended purpose, that defendants failed to adequately research and test it to

determine the risks and benefits of the mesh, and that they failed to warn of risks although they

had been notified that the mesh was causing widespread catastrophic complications. Newell

brings claims for negligence (Count I), strict liability – design defect (Count II), strict liability –

manufacturing defect (Count III), strict liability – failure to warn (Count IV), breach of express

warranty (Count V), breach of implied warranties of merchantability (Count VI), and violation of

consumer protection laws (Count VII). He seeks compensatory and enhanced damages.



                                            DISCUSSION

        Defendants Atrium and Maquet seek dismissal of Counts V, VI, and VII. They contend

that Maine law governs the liability portion of Newell’s claims and that his breach of warranties

and violation of consumer protection laws claims fail under the applicable law. Newell objects,

arguing that it is too early for the court to engage in a choice-of-law analysis, that defendants fail

to show an actual conflict with respect to breach of warranty or consumer protection law which

would require a choice of law, and that her claims are adequately pleaded.



I.      Choice of Law

        Defendants contend that Maine law has an interest in the case because Newell is a

resident of the state and his alleged injury occurred there. They further contend that a choice-of-

law analysis is necessary because Maine’s warranty and consumer protection law conflicts with

New Hampshire’s law and that, under New Hampshire’s choice-of-law principles, Maine law




                                                   3
governs. Newell argues that a choice-of-law analysis is premature because additional factual

development is necessary and that, regardless, defendants have not sufficiently identified an

actual conflict. He further contends that if the court engages in a choice-of-law analysis, New

Hampshire law governs.



       A. Timing of Choice of Law

       Newell argues that a choice-of-law analysis is “heavily fact dependent” and that his

complaint does not allege sufficient facts to allow the analysis. He further argues that because

his case involves seven complex claims, which require discovery, a choice of law cannot be

made now. He states that information about defendants’ liability must be obtained through

discovery.

       In support of his position, Newell relies on Knightly v. Gula, No. 16-cv-124-AJ, 2016

WL 4401996 (D.N.H. Aug. 18, 2016) and Rivera v. Body Armor Outlet, LLC, No. 17-cv-512-

LM, 2018 WL 1732154 (D.N.H. Apr. 10, 2018). In Knightly, the magistrate judge explained

that she could not make a determination on one factor of the choice-of-law standard because the

complaint was only five pages long and she lacked sufficient information about which state had

the most substantial connection to the case. 2016 WL 4401996, at *1 (internal quotation marks

and citation omitted). In Rivera, the court explained that the evidence pertaining to whether the

plaintiff agreed to a choice-of-law provision was “sparse and, more importantly unclear,” which

was the main reason the choice-of-law issue was premature. 2018 WL 1732154, at *1.

       Unlike the parties in those cases, Newell does not explain what specific information is

lacking that is necessary for the choice-of-law analysis that can be obtained only through

discovery. His complaint is thirty-four pages long, and the location of where defendants




                                                4
manufactured the allegedly defective products and where Newell had his surgery is not in

dispute. As a result, Newell has not shown that the choice-of-law issue defendants raise here is

premature.



       B. Standard

       As defendants state, New Hampshire choice-of-law principles govern the choice of law

in this bellwether case. See, e.g., Lexington Ins. Co. v. Gen. Acc. Ins. Co. of Am., 338 F.3d 42,

46 (1st Cir. 2003) (noting that in “determining what state law is relevant, a federal court must

apply the choice-of-law framework of the forum state”). “Under New Hampshire choice-of-law

principles, when more than one state may have an interest in the suit and the choice involves

substantive law, the court must first decide whether relevant New Hampshire law actually

conflicts with the laws of the other interested states.” SIG Arms Inc. v. Emp’rs Ins. of Wausau,

122 F. Supp. 2d 255, 258–59 (D.N.H. 2000). An actual conflict exists only when application of

the laws of an interested state other than the forum would change the outcome. Lambert v.

Kysar, 983 F.2d 1110, 1114 (1st Cir. 1993). When no actual conflict is shown, the court will

apply the law of the forum state which, in this case, is New Hampshire. Aftokinito Props, Inc. v.

Millbrook Ventures, LLC, No. 09-cv-415-JD, 2010 WL 3168295, at *3 (D.N.H. Aug. 9, 2010).

The party who asserts that the law of another state is different from the law of the forum state

bears the burden of proving the content of the foreign law. SIG Arms, 122 F. Supp. 2d at 259.



       C. Actual Conflict

       New Hampshire and Maine are interested states in this case. Defendants, who bear the

burden to show that Maine law actually conflicts with New Hampshire law, argue that an actual




                                                 5
conflict exists because Maine’s Unfair Trade Practices Act, M.R.S. §§ 213 et seq., does not

apply to non-consumer transactions, while New Hampshire’s Consumer Protection Act, RSA

Chapter 358-A, arguably would cover those transactions. Newell contends that merely

identifying a difference in the law is insufficient to show an actual conflict without showing that

the difference would change the outcome in this case. Newell also notes that the cited conflict

applies only to Count VII and that defendants’ brief does not address the remainder of the

claims.



                 1. Claims affected

          Newell correctly points out that, in their memorandum in support of their motion to

dismiss, defendants identified a conflict only with respect to Count VII, the consumer protection

laws claim. Newell contends that the doctrine of dépeçage requires a choice of law as to each

claim and that, because defendants failed to identify an actual conflict as to Counts I – VI, the

court should apply to New Hampshire law to those claims.

          In their reply, defendants argue that the court should not apply the doctrine of dépeçage

here because the “issues before the court are inextricably intertwined . . . given the common

nucleus of facts that form the basis of” Newell’s claims. Doc. no. 127 at 3. They also contend

that, regardless, Maine law actually conflicts with New Hampshire law with regard to Newell’s

breach of warranties claims. Specifically, they assert that Maine and New Hampshire law

conflict with respect to breach of warranty because Maine requires proof of reliance on a

warranty and New Hampshire does not.

          The court agrees with Newell that dépeçage requires the court in the context of this case

to consider the choice-of-law question as to each claim. First, defendants’ argument that a court




                                                   6
should not apply dépeçage when the claims are “inextricably intertwined” is based on a case

from the Eastern District of Wisconsin. See Stupak v. Hoffman-La Roche, Inc., 287 F. Supp. 2d

968, 971-72 (E.D. Wis. 2003) (citing Boomsma v. Star Transp., Inc., 202 F. Supp. 2d 869, 878

(E.D. Wis. 2002)). A recent case in that district suggests that the “inextricably intertwined”

principle may not be a correct statement of the law. See PCM Salles Inv. Vantage Point Corp.,

No. 18-CV-1230-JPS, 2019 WL 3070078, at *5 n.1 (E.D. Wis. July 12, 2019) (noting that the

“inextricably intertwined” theory came from no “source of law, but rather from a party’s brief”

and that “[n]o Wisconsin appellate courts, or the Seventh Circuit for that matter, have endorsed

the ‘inextricably intertwined’ phrase”).

         Even if the court were inclined to follow defendants’ questionable theory, they have not

shown that the issues presented in Newell’s product liability claims, breach of warranties claims,

and violation of consumer protection laws claim are inextricably intertwined. Indeed, the issues

are different because the legal standards for the claims require different elements of proof.

Therefore, dépeçage requires the court to consider the choice-of-law question separately for each

claim.

         Defendants have not shown, or attempted to show, an actual conflict with respect to

Counts I through IV and have not moved to dismiss those claims. Because defendants raise the

choice-of-law issue in their motion but do not show an actual conflict as to Counts I – IV, New

Hampshire law governs the liability portion of those claims. See Aftokinito, 2010 WL 3168295,

at *3.

         Defendants contend that an actual conflict exists between New Hampshire law and Maine

law with respect to the remaining claims because Newell did not allege that he relied on

warranties made by defendants, as required under Maine law, and does not allege a consumer




                                                 7
transaction, as required under Maine’s Unfair Trade Practices Act. They contend that New

Hampshire law does not require either element. While Newell challenges the sufficiency of

defendants’ showing, and the court agrees that the issue of whether there is an actual conflict is

far from certain, the better course here is to presume an actual conflict, based on the merits

discussion, and proceed to a choice-of-law analysis.



       D. What Law Governs

       New Hampshire uses a five-factor test for choice of law: “(1) predictability of results; (2)

maintenance of reasonable orderliness and good relationship among the states in our federal

system; (3) simplification of the judicial task; (4) advancement by the court of its own state's

governmental interests rather than those of other states; and (5) the court's preference for what it

regards as the sounder rule of law.” Matter of Geraghty, 169 N.H. 404, 409, 150 A.3d 386, 391

(2016). “The relative importance of each factor varies depending on the type of case.”

Lacaillade v. Loignon Champ-Carr, Inc., No. 10-cv-68-JD, 2011 WL 4738654, at *2 (D.N.H.

Oct. 7, 2011).

        The first three factors of the New Hampshire standard have little or no relevance in this

case. The first factor—predictability of results—“is usually implicated only in suits involving

contractual or similar consensual transactions and emphasizes the importance of applying to the

parties' bargain or other dealings the law on which they agreed to rely at the outset.” Stonyfield

Farm, Inc. v. Agro-Farma, Inc., No. 08-cv-488-JL, 2009 WL 3255218, at *7 (D.N.H. Oct. 7,

2009) (internal quotation marks and citations omitted). Thus, the first factor has no weight here.

       The second factor—maintenance of reasonable orderliness and good relationship among

the states in our federal system—requires only that the court avoid applying the law of a state




                                                  8
“which does not have substantial connection with the total facts and with the particular issue

being litigated.” Lessard v. Clarke, 143 N.H. 555, 557 (1999) (internal quotation marks and

citation omitted). Both Maine and New Hampshire have substantial connections with the facts in

this case. The surgeries occurred in Maine, and Atrium is located in New Hampshire and

manufactures and sells its C-QUR mesh products here.

       With respect to the third factor—simplification of the judicial task—the court is of course

more accustomed to New Hampshire law but could also apply Maine law with little difficulty.

See Lacaillade, 2011 WL 4738654, at *3 (“Although it may be easier for a court to apply the

forum state's substantive law, it certainly cannot be argued that Maine's law regarding the

relevant issue is so complex as to outweigh other competing considerations.”). Therefore, none

of the first three factors tips the balance on the choice-of-law analysis in this case.

       The fourth factor considers the advancement of the forum state’s governmental interests.

This factor “becomes important only when New Hampshire has a particularly strong policy in

reference to local rules of law, which the other state[’]s laws under consideration would fail to

achieve.” Stonyfield Farm, 2009 WL 3255218, at *8 (internal quotation marks, citation, and

alterations omitted). “Otherwise, New Hampshire's interest is limited to the fair and efficient

administration of justice.” Id. (internal quotation marks and citations omitted). Here, as in many

other cases, this factor is of limited importance. To the extent it carries any weight, however, it

favors the application of New Hampshire law. New Hampshire has an interest in the liability of

a New Hampshire company for injuries caused by its products. See, e.g., Lacaillade, 2011 WL

4738654, at *3 n.4 (noting that New Hampshire has an interest in regulating the liability of its

corporations); see also Turcotte v. Ford Motor Co., 494 F.2d 173, 178 (1st Cir. 1974).




                                                   9
Therefore, the fourth factor has little relevance but, to the extent it carries any weight, it favors

the application of New Hampshire law.

        The fifth factor—the sounder rule of law—“allows the court, where everything else is

equal, to choose to apply [a] state’s rule that it regards as wiser, sounder, and better calculated to

serve the total ends of justice, especially where one state's rule lies in the backwater of the

modern stream.” TIG Ins. Co. v. EIFlow Ins. Ltd., No. 14-CV-459-JL, 2015 WL 5714686, at *6

(D.N.H. Sept. 29, 2015) (internal quotation marks and citation omitted). “As such, [this factor]

tends to play a tie-breaker role in close cases.” Id. (internal quotation marks and citation

omitted).

        The sounder rule of law depends on the policies behind the conflicting laws and the

court’s view of “the socio-economic facts of life at the time when the court speaks.” Geraghty,

169 N.H. at 412. This factor applies “even when the injury occurs out of State.” LaBounty v.

Am. Ins. Co., 122 N.H. 738, 743 (1982).

        Defendants gloss over the fifth factor in their memorandum in support of their motion to

dismiss (and do not address it in their reply), making no argument as to which law is sounder

with respect to breach of warranty or consumer protection law claims. Instead, defendants’

choice-of-law analysis focuses on Maine’s relationship to the surgeries and sale of their mesh

product and they argue that because the relationship with Maine is significant, Maine law

governs. In support, defendants cite the Restatement (Second) Conflict of Laws § 146, which

provides the “significant relationship” test. See doc. no. 127 at 6. While the “significant

relationship” test is used in some states, it is not used in New Hampshire.2 TIG Ins., 2015 WL


        2
         In their reply, defendants rely on a case from the District of Illinois to show that New
Hampshire’s choice-of-law framework and the significant relationship test are “substantially
similar.” In re Fluidmaster, Inc., Water Connector Components Prod. Liab. Litig., No. 14-CV-


                                                  10
5714686, at *4; Geraghty, 169 N.H. at 409. Defendants make no argument that Maine provides

the sounder rules of law as to breach of warranty and consumer protection law.

       The New Hampshire “legislature enacted RSA chapter 358–A in 1970 to ‘ensure an

equitable relationship between consumers and persons engaged in business.’” Hair Excitement,

Inc. v. L’Oreal U.S.A., Inc., 158 N.H. 363, 368 (2009) (quoting Hughes v. DiSalvo, 143 N.H.

576, 578 (1999)). “The purpose of the CPA is to provide broad protection for consumers.”

LaChance v. U.S. Smokeless Tobacco Co., 156 N.H. 88, 97 (2007); see also Ne. Lumber Mfrs.

Assoc. v. N. States Pallet Co., 710 F. Supp. 2d 179, 188 (D.N.H. 2010) (“The CPA is a

comprehensive statute whose language indicates that it should be given broad sweep.” (internal

quotation marks and citations omitted)).

       With regard to breach of warranty claims, New Hampshire law does not impose a

reliance requirement for such claims. Kelleher v. Marvin Lumber & Cedar Co., 152 N.H. 813,

842 (2005). The New Hampshire Supreme Court has stated that eliminating the requirement

“supports the underlying purpose of the law of warranty, which is to determine what it is the

seller has agreed to sell, thereby making reliance irrelevant.” Id.

       Defendants make no argument that Maine’s warranty law, requiring reliance, and

Maine’s Unfair Trade Practices Act, limited to consumer transactions, provide the sounder rules

of law. They argue instead that Maine has a more significant relationship to the injury. As is




5696, 2017 WL 1196990, at *33 (N.D. Ill. Mar. 31, 2017). As the court in Fluidmaster notes,
however, many New Hampshire courts apply the five-factor test or consider the “significant
relationship” test only as to contract claims. Id. (citing Glowski v. Allstate Ins. Co., 134 N.H.
196, 198 (1991), Aftokinito, 2010 WL 3168295, at *3, and Smith v. Morbark Indus., Inc., 733 F.
Supp. 484, 487 (D.N.H. 1990)). To the extent defendants urge a choice-of-law analysis other
than New Hampshire’s five-factor test, the court finds their arguments unpersuasive.


                                                 11
explained above, that is not the standard used under New Hampshire law. In the absence of any

theory to show that Maine provides the sounder rule of law, the fifth factor weighs in favor of

New Hampshire law and tips the balance in that direction. The court will therefore apply New

Hampshire law to the liability portion of Newell’s breach of warranties and consumer protection

law claims.



II. Merits of the Claims

       Defendants move to dismiss Newell’s breach of warranties claims, Counts V and VI, and

the consumer protection law claim, Count VII, on the ground that Newell has failed to allege

sufficient facts to state those claims under Maine law. Because New Hampshire governs these

claims, that ground is meritless.

       Defendants also contend that Newell’s breach of warranties claims are insufficient under

New Hampshire law because Newell did not allege that he gave defendants notice and an

opportunity to cure under RSA 382-A:2-607(3)(a). Defendants have not shown, however, that

notice is an element of a breach of warranty claim, which must be pleaded, rather than an

affirmative defense to be raised by defendants. See Pigulski v. Johnson & Johnson, Inc., No. 18-

cv-1061-LM, 2019 WL 2582540, at *5 (D.N.H. June 24, 2019). Such an argument would be

better addressed through a properly supported motion for summary judgment. Therefore,

defendants’ motion to dismiss Counts V and VI is denied.




                                                12
                                      CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss (doc. no. 121) is denied.

      SO ORDERED.



                                           ______________________________
                                           Landya B. McCafferty
                                           United States District Judge

August 28, 2019

cc: Counsel of Record




                                              13
